FILED
                            NOT FOR PUBLICATION                             SEP 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KENNETH A. SIERRA,                               No. 09-15234

              Plaintiff - Appellant,             D.C. No. 1:08-cv-00887-RTB-
                                                 CAB
  v.

GRANNIS, Chief Inmate Appeals; et al.,           MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Roger T. Benitez, District Judge, Presiding

                                                          **
                         Submitted September 27, 2011


Before: HAWKINS, SILVERMAN and W. FLETCHER, Circuit Judges.

       California state prisoner Kenneth Sierra appeals pro se from the district

court's dismissal of his 42 U.S.C. § 1983 action on the grounds that Sierra's




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
complaint was nearly incomprehensible. We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      The district court did not err in dismissing Sierra’s action. We agree that the

complaint lacks an arguable basis in either law or fact. See 28 U.S.C.

§§1915(e)(2)(B), 1915A.

      AFFIRMED.